Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
Referring to the argument on pages 7-8 of Applicant’s Remarks 
In response to applicant's arguments on pages 7-8 of Applicant’s Remarks against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant alleges Ziman fails to disclose augmenting the 3D view with a virtual representation of a second remote user because the second avatar of the friend in Ziman is placed into and incorporated into a simulated or computer generated world, and not into a 3d view of a real-world view of a live event, as seen in the claims. While the visuals seen by the users of the virtual world of Ziman are computer-generated, the virtual world of Depies is also computer-generated, but simply uses footage captured by a video camera to generate the visuals instead of computer-generated graphics. Applicant does not present any argument as to why the combination of Ziman’s incorporation of the second avatar into the virtual world of a first avatar cannot be possible within the virtual world of the user in the system of Depies, wherein a video camera at a live event is used in the construction of the visuals for the 3d view of the live event presented to the first remote user.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (hereinafter Depies) US 20170264936 in view of Ziman US 20160300387.

Referring to claim 1, Depies discloses a method, comprising:
generating a 3D view of a live event held in a real-world venue for a first remote user (see Abstract, Figs. 11-12 and Paragraphs 0032, 0036, and 0095 for disclosing a 3d physical POV view of a real-world live event based on captured video is generated, wherein the POV is selected by a first remote user not located at the real-world venue), wherein the 3D view is captured by at least one video camera (see Paragraphs 0084-0086 and 0095 for disclosing the 3D view of the live event is captured by a video camera that is present at the live event and selected by the user);
a second remote user remotely viewing the event (see Fig. 1 and Paragraphs 0032-0036 for disclosing the content and service provided by the system is provided to more than one user); and
streaming over a network the 3d view to a client device of the first remote user that is remotely viewing the live event (see Fig. 1 and 6 and Paragraphs 0032-0033, 0075, and 0101 for disclosing and the user devices are connected via the network 50 (i.e., remote from one another))
Depies is unclear as to augmenting the 3D view with a virtual representation of a second remote user, the virtual representation being presented at a location in the real-world venue and streaming the 3D view that is augmented with the virtual representation of the second remote user to a client device of the first remote user.
Ziman discloses augmenting the 3D view with a virtual representation of a second remote user, the virtual representation being presented at a location in the real-world venue (see Paragraphs 0024-0027 and 0037-0040 for disclosing a 3d virtual environment that is augmented by a virtual representation of a second remote user/other avatars of the multiple users also remote viewing the environment, wherein each avatar (including all remote users) have their own location/anchor points within the virtual environment that represents the real-world venue); and
streaming the 3D view that is augmented with the virtual representation of the second remote user to a client device of the first remote user (see Paragraphs 0024-0027, 0037-0040, and 0047 for disclosing the server provides the view of the virtual environment including the other avatars to the virtual display device of the user and  the (first remote) user is able to view the avatar of the second remote user that are rendered in the user’s field of view (affected by head, body, and eye movements/turning) based on the location/anchor point information of the other avatars).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the augmented virtual environment view including avatars of Ziman with the system of Depies in order to allow a user to chat with any of the other avatars, enjoy a movie together or even a virtual meal, and exchange information (see Ziman, Paragraph 0073).

Referring to claim 2, Ziman discloses the 3D view is generated for an anchor point in the real-world venue as seen in the rejection of claim 1.

Referring to claim 3, Ziman discloses the location in the real-world venue associated with the second remote user is viewable from the anchor location in the real-world venue as seen in the rejection of claim 1.

Referring to claim 4, Ziman discloses the live event is a concert (see Paragraph 0085 for disclosing a concert event).

Referring to claim 5, Depies discloses capturing one or more video streams of the live event, (see Figs. Abstract, 11-12 and Paragraphs 0032, 0036, and 0095 for disclosing a 3d physical POV view of a live event based on captured video stream, wherein the 3d view is selected by a first remote user not located at the real-world venue).
Ziman discloses wherein the 3D view is generated based on the one or more video streams for an anchor location in the real-world venue (see Paragraphs 0024-0027, 0037-0040, and 0047 for disclosing each avatar (including all remote users) have their own location/anchor points within the virtual environment, wherein the server provides the 3d view of the virtual environment including the other avatars to the virtual display device of the user and  the (first remote) user is able to view the avatar of the second remote user that are rendered in the user’s field of view (affected by head, body, and eye movements/turning) based on the location/anchor point information of the other avatars)

Referring to claim 6, Depies discloses assigning the first remote user to a first seat in the real-world venue and assigning the second remote user to a second seat in the real-world venue, wherein the first and the second seat are adjoining (see Fig. 14 and Paragraphs 0085-0088, 0095-0098, and 0105 for disclosing the multiple remote users of the system are each able to select and be assigned to respective individual seats in the real-world venue, wherein it can be seen in Fig. 14 there are many seats in the venue that are adjoined to one another, while there are no explicit options in the example given to select adjoined seats, it is obvious to one of ordinary skill in the art that if adjoined seats are available for selection, then the first and second seats that are selected would be adjoined). 

Referring to claim 7, Ziman discloses receiving a request from the second remote user to join the first remote user in viewing the live event (see Paragraph 0037 for disclosing acceptance of an invitation to join (i.e., a request to join) by the friend user device 133/second remote user thereby joining the viewing session of the user device 131/first remote user).

Claim 8 is rejected on the same grounds as claim 1. 

Claim 9 is rejected on the same grounds as claim 2. 

Claim 10 is rejected on the same grounds as claim 3. 

Claim 11 is rejected on the same grounds as claim 4. 

Claim 12 is rejected on the same grounds as claim 5. 

Claim 13 is rejected on the same grounds as claim 6. 

Claim 14 is rejected on the same grounds as claim 7. 

Claim 15 is rejected on the same grounds as claim 1, further noting Depies discloses a processor and a memory (see Paragraphs 0029-0030 and 0135). 

Claim 16 is rejected on the same grounds as claim 5. 

Claim 17 is rejected on the same grounds as claim 3. 

Claim 18 is rejected on the same grounds as claim 4. 

Claim 19 is rejected on the same grounds as claim 5. 

Claim 20 is rejected on the same grounds as claim 7. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11, and 16 of U.S. Patent No. 11206339  in view of Depies et al (hereinafter Depies) US 20170264936.
Referring to claims 1, 8, and 15 of the instant application, claim 4, 11, and 16 of the cited patent discloses nearly all of the claim limitations found in claims 1, 8, and 15 of the instant application.
The cited patent fails to disclose the 3d view is captured by at least one video camera.
Depies discloses the 3d view is captured by at least one video camera (see Paragraphs 0084-0086 and 0095).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the video camera usage at a live event of Depies with the system of the cited patent in order to benefit consumers with disabilities that may not be able to physically go to the stadium and/or travel by providing exclusive camera angles of an event, thereby allowing a user to watch events via immersive virtual reality HMD (see Depies, Paragraph 0115).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 13, and 19 of U.S. Patent No. 10341537 in view of Depies et al (hereinafter Depies) US 20170264936 , and further in view of Ziman US 20160300387. 
Referring to claims 1, 8, and 15 of the instant application, claim 6, 13, and 19 of the cited patent wholly discloses the generating and streaming steps along with the second remote user mentioned in the augmenting step.
The cited patent fails to disclose the 3d view is captured by at least one video camera and augmenting the 3d view with a virtual representation of a second remote user, the virtual representation being presented at a location in the real-world venue.
Depies discloses the 3d view is captured by at least one video camera (see Paragraphs 0084-0086 and 0095).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the video camera usage at a live event of Depies with the system of the cited patent in order to benefit consumers with disabilities that may not be able to physically go to the stadium and/or travel by providing exclusive camera angles of an event, thereby allowing a user to watch events via immersive virtual reality HMD (see Depies, Paragraph 0115).
The cited patent in view of Depies fails to disclose  augmenting the 3d view with a virtual representation of a second remote user, the virtual representation being presented at a location in the real-world venue.
Ziman discloses augmenting the 3d view with a virtual representation of a second remote user, the virtual representation being presented at a location in the real-world venue (see Paragraphs 0024-0027 and 0037-0040 for disclosing a 3d virtual environment that is augmented by a virtual representation of a second remote user/other avatars of the multiple users also remote viewing the environment, wherein each avatar (including all remote users) have their own location/anchor points within the virtual environment that represents the real-world venue).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the augmented virtual environment view including avatars of Ziman with the system of the cited patent in view of Depies in order to allow a user to chat with any of the other avatars, enjoy a movie together or even a virtual meal, and exchange information (see Ziman, Paragraph 0073).
The subject matter of claims 2-3, 5, 9-10, 12, 17, and 19 of the instant application are also wholly disclosed by claims 6, 13, and 19 of the cited patent in combination with Ziman.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
10/21/2022